      Case 7:21-mc-00096 Document 9 Filed on 07/20/21 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

                                                 §
 United States of America,                       §
                                                 §
        Petitioner,                              §
                                                 §
                                                 §
 v.                                              §   Misc. Action No. 7:21-mc-96
                                                 §
 Brian J. Warren,                                §
                                                 §
        Respondent.                              §
                                                 §

                      NOTICE OF DISMISSAL WITHOUT PREJUDICE
                           PURSUANT TO RULE 41(a)(1)(A)(i)

       Counsel for the United States informs the Court that it is voluntarily dismissing this action

without prejudice. Respondent Brian Warren has not filed an answer in this case, and therefore

dismissal is proper pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

       At this time, Warren has produced some materials pursuant to the NCUAB’s subpoena and

has engaged in productive discussions with government counsel regarding the next steps to collect

additional documents. Although it remains possible that the parties could reach an impasse down

the line, there is presently no need for the Court’s intervention. Accordingly, the United States is

dismissing this action without prejudice as to re-filing should such an impasse arise.




                                                 1
    Case 7:21-mc-00096 Document 9 Filed on 07/20/21 in TXSD Page 2 of 2




Dated: July 20, 2021                 Respectfully submitted,

                                     JENNIFER B. LOWERY
                                     Acting United States Attorney

                                     /s/ Brad R. Gray
                                     Brad R. Gray
                                     Assistant United States Attorney
                                     Southern District No. 2827958
                                     Texas Bar No. 24097759
                                     1000 Louisiana Street, Suite 2300
                                     Houston, Texas 77002
                                     Tel.: (713) 567-9599
                                     Fax: (713) 718-3300
                                     Email: Brad.Gray@usdoj.gov

                                     Counsel for the United States of America


                                     OF COUNSEL:

                                     Bruce R. Hegyi (DC Bar #422741)
                                     Senior Trial Attorney
                                     Enforcement & Litigation Section
                                     National Credit Union Administration
                                     1775 Duke Street, 6th Floor
                                     Alexandria, VA
                                     (703) 536-4774 (cell)
                                     bhegyi@ncua.gov




                                     2
